Citation Nr: 0602183	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and September 2003 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  The January 2002 RO decision denied a claim for an 
evaluation in excess of 50 percent for service-connected 
generalized anxiety disorder, and the September 2003 RO 
decision denied a claim for TDIU.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims on appeal, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of these claims.  

2.  The service-connected generalized anxiety disorder is 
manifested by an anxious and apprehensive mood, reports of 
sleep impairment, and an inappropriate affect, without 
impairment of speech or thought process, no short- or long-
term memory defect, no neglect of personal hygiene, and no 
suicidal or homicidal ideation, hallucination, or psychosis.  

3.  The veteran's sole service-connected disability is a 
generalized anxiety disorder.  

4.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected generalized anxiety disorder are not 
met.  38 U.S.C.A. §§ 105, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.102, 3.301(d), 4.1, 4.7, 4.130 Diagnostic Code 
9400 (2005).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A §§ 105, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.102, 3.301(d), 3.159, 3.321, 3.340, 3.341, 4.1, 
4.3, 4.15, 4.16, 4.18, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal; the evidence that would be necessary to 
substantiate each of the claims on appeal; and whether these 
claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant government and 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  The VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claim for an increased rating for generalized 
anxiety disorder was received at the RO in July 2001, notice 
of the VCAA was issued in October 2001, and the claim was 
denied in an RO decision of January 2002.  The TDIU claim was 
received in June 2003, notice of the VCAA was issued in May 
2003, and the TDIU claim was denied in an RO decision of 
September 2003.  Therefore, the timing requirement of the 
notices as set forth in Pelegrini has been met as to both 
claims on appeal.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
treatment records have been obtained.  In February 2002, 
medical records and a disability determination letter were 
received from the Social Security Administration (SSA).  
Furthermore, the VA afforded the veteran pertinent VA 
examinations in December 2001, May 2003 and April 2004.  The 
veteran was also provided a personal hearing at the RO in 
November 2002.  

The record also indicates that the veteran was provided with 
a copy of the January 2002 and September 2003 RO rating 
decisions setting forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims on appeal.  The general advisement was reiterated in 
the Statements of the Case (SOC's) dated in June 2002 (as to 
generalized anxiety disorder) and February 2004 (as to TDIU), 
as well as the supplemental statement of the case (SSOC) 
dated in May 2005 (as to both issues on appeal).  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to both of the claims on appeal.  Given the development 
undertaken by the RO-particularly, the three VA 
examinations-and the fact that the veteran has pointed to no 
other pertinent evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to both of the claims on appeal.  

The Merits of the Claims 

Increased Rating for Generalized Anxiety Disorder  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The veteran's claim for entitlement to an increased rating 
for generalized anxiety disorder was received at the VA RO in 
July 2001.  Under the applicable criteria, the veteran's 
psychiatric disability is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Diagnostic Code 9411 of the VA's 
Schedule for Rating Disabilities provides for a 50 percent 
rating where there is a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned under Diagnostic Code 
9400 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The objective medical evidence of record, which includes VA 
and private treatment records dated from June 2000 to the 
present, demonstrates that the veteran's primary psychiatric 
diagnosis is a non-service-connected mixed substance abuse, 
to rule out cocaine and opioid dependence-a disorder which 
is unrelated to service-connected disability.  See VA 
examination report and opinion statement, April 2004.  The 
evidence of record also demonstrates that the veteran is not 
in compliance with medications prescribed to control symptoms 
of his generalized anxiety disorder.  See VA examination 
report and opinion statement, April 2004, as well as the July 
2005 results of private urinalysis testing.  Finally, the 
evidence of record demonstrates that the symptoms of service-
connected generalized anxiety disorder require minimal 
treatment, and do not support the criteria for an evaluation 
in excess of 50 percent under Diagnostic Code 9400 of the 
Schedule for Rating Disabilities.  

Private treatment records show occasional psychiatric 
appointments for complaints of aggressive behavior, variously 
diagnosed as bipolar disorder, obsessive compulsive 
personality traits, anxiety, and major depression.  On VA 
examination in April 2004, as with earlier VA examinations in 
May 2003 and December 2001, the veteran admitted to a history 
of alcohol and drug abuse, as well as a history of aggressive 
behavior, difficulty with sleep, and inappropriate behavior, 
with some criminal history.  Urinalysis toxicology revealed 
elevated levels of cocaine and markedly elevated levels of 
opiates.  The urinalysis also demonstrated that the veteran 
was not taking his medication for the control of his anxiety.  
As noted above, private treatment records also demonstrate an 
abuse of drugs.  See July 2005 results of private urinalysis 
testing.  

On repeated VA examinations, the veteran was shown not to 
have any suicidal ideation or plan, his personal hygiene was 
maintained, he had no short- or long-term memory loss or 
impairment, and no obsessive or ritualistic behavior.  The 
veteran's speech was increased during examinations, but 
relevant and logical, and he described no panic attacks.  The 
veteran reported impairment in impulse control and sleep 
impairment.  The veteran's affect was somewhat inappropriate, 
his mood was anxious and apprehensive, and judgement was 
fair, with superficial insight.  Upon a review of the 
veteran's documented clinical history and VA claims file, the 
VA examiner was of the medical opinion that the veteran's 
primary diagnosis was mixed substance abuse, to rule out 
dependence on cocaine and opioids.  This diagnosis was found 
not to be related or secondary to service-connected 
disability.  Additionally, the veteran's generalized anxiety 
disorder was thought to warrant a score on the Global 
Assessment of Functioning (GAF) scale of 60, with the primary 
diagnosis warranting a GAF of 50.  

The objective medical evidence of record demonstrates the 
veteran's 17-year work history as a postal employee.  While 
records from SSA indicate that that agency found the veteran 
to be unable to work due to depression, medical records 
obtained from SSA do not distinguish symptoms of service-
connected generalized anxiety disorder apart from the veteran 
demonstrated drug abuse, nor was the results of the April 
2004 VA examination report available.  

Moreover, the VA and private medical evidence of record fails 
to demonstrate a severity of symptoms contemplated by a 70 
percent evaluation under Diagnostic Code 9400.  There is no 
showing of deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood.  The veteran 
is not shown to have: suicidal ideation; obsessional rituals 
which interfere with routine activities; illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
which affects his ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and the inability to establish and maintain 
effective relationships.  

While the veteran is shown to have impaired impulse control, 
he is also shown to not be compliant with medications 
prescribed for the control of symptoms of service-connected 
generalized anxiety disorder, and he is abusing drugs-his 
major diagnosis and disability.  The claim must be denied 
upon the above clinical findings, in view of the applicable 
diagnostic code, and the factors as enumerated in the rating 
criteria discussed above.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).        

The denial of the claim is supported by the GAF scores 
obtained during the course of the appeal.  A low GAF score of 
50 was noted on VA examination in May 2003, with the higher 
GAF score of 70 noted on VA examination in December 2001.  On 
VA examination in April 2004, a GAF of 60 was noted, specific 
to service-connected disability.  Private treatment records 
show a June 2000 GAF score of 60.  Generally, GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.  

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  GAF scores 
ranging from 41 to 50 are defined as indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The veteran's GAF scores of 
70 (VA examination in December 2001) 65 (private treatment 
record of June 2000) and 60 VA examination in April 2004) 
support the denial of the claim for an evaluation in excess 
of 50 percent for service-connected generalized anxiety 
disorder, and support the clinical findings, as detailed 
above, which also demonstrate that symptoms of this disorder 
warrant no more than a 50 percent disability evaluation.  

Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Additionally, where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).  


In determining whether an individual is unemployable by 
reason of his single service-connected disorder, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  See 38 C.F.R. § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19.  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, which would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  The Board must 
determine if there are circumstances, apart from non-service-
connected disabilities and advanced age, that places this 
veteran in a different position than other veterans with a 
total combined 50 percent evaluation for a single service-
connected disability.  Id.  

The initial criteria for a TDIU at 38 C.F.R. § 4.16 are not 
met: the veteran's single service-connected generalized 
anxiety disorder is not ratable at 60 percent or more, and 
there is no other service-connected disability so as to bring 
his combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  As demonstrated above, the criteria 
for an evaluation in excess of 50 percent are not met as a 
result of the veteran's single service-connected anxiety 
disorder.  Accordingly, the initial criteria for a TDIU are 
not met.  

Referral for consideration of TDIU on an extraschedular basis 
is not warranted under 38 C.F.R. §§ 3.321(b), 4.16(b).  An 
increased rating may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the veteran's generalized 
anxiety disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
50 percent schedular evaluation in this case is not 
inadequate, as there is no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations for his generalized anxiety disorder, his 
treatment has been infrequent, he is not compliant with 
medications for the better control of medications, and he 
abuses drugs.  

The veteran has not offered any objective evidence of 
symptoms due to his anxiety disorder which would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A preponderance of the evidence of record is 
against the claim for an evaluation in excess of 50 percent 
for generalized anxiety disorder, as well as the claim for a 
TDIU, as detailed above.  Accordingly, the claims on appeal 
are denied.  




ORDER

The claim for an evaluation in excess of 50 percent for 
generalized anxiety disorder, is denied.   

The claim for a total rating for compensation purposes based 
on unemployability due to service-connected disability is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


